Title: To Alexander Hamilton from John Jay, 28 July 1798
From: Jay, John
To: Hamilton, Alexander



Albany 28 July 1798
Dr Sir

Since I left N York I have had the Satisfaction of seeing your late appointment announced in the Papers; but I have seen nothing that decides your Rank in Relation to other Majr. Generals. Doubts on such a point ought not to remain.
Many will doubtless apply for Commands in the army, & it is to be wished that a judicious Selection may be made.
There is a Gentleman (who for your Information I will mention) who I am told would accept a Company, and of whose military Qualifications I have imbibed a very good opinion. I mean Warren De Lancey. I think he was a Lt. in the british Service and sold out.
Yours sincerely

John Jay
Majr. Genl. Hamilton

